DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on January 6, 2021.  No claims have been amended, canceled, or added.   Thus, claims 1 – 21 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 21 have been considered but are moot because the arguments do not apply to the new combination of references used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 8, 10 - 12, 15 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0272148 A1 to Karasev et al. (herein after "Karasev et al. publication") in view of U.S. Patent Application Publication No. 2020/0094794 A1 to Calleija et al. (herein after "Calleija et al. publication").
As to claims 1, 8 and 15,
the Karasev et al. publication discloses an autonomous driving system (see 
Fig. 5), comprising: 
a plurality of sensors (506), the sensors including one or more cameras to 
capture images around an autonomous driving vehicle (ADV)(see ¶55); 
a perception and planning system (522, 524)(see Fig. 5 and ¶45 - ¶46); and 
a sensor unit (see Fig. 5), wherein the sensor unit includes 
a sensor interface coupled to the sensors (see and ¶45 - ¶46, where 
the Karasev et al. publication implicitly defines a sensor interface coupled to the sensors), 
a host interface coupled to the perception and planning system (see
Fig. 5 and ¶45 - ¶46, where the Karasev et al. publication implicitly defines a host interface coupled to the perception and planning system), and 
wherein the perception and planning system is configured to perceive a 
driving environment surrounding the ADV based on at least the pre-processed images and to plan a path to control the ADV to navigate through the driving environment (see Fig. 5 and ¶45 - ¶46).
	The Karasev et al. publication, however, does not specifically discloses pre-processing hardware coupled to the sensor interface to receive images from the cameras, to perform one or more pre-processing functions on the images, and to transmit pre-processed images to the perception and planning system via the host interface.
Pre-processing hardware is old and well known in the art.  In the claim(s), the phrase “pre-processing hardware” is recited with a high level of generality and does not distinguish the claim(s) over the prior art, even the Karasev et al. publication.  But for the sake of clarity, the Calleija et al. publication is provided to demonstrate that pre-processing hardware is old and well known in the art.  The Calleija et al. publication, for instance, discloses a pre-loading braking system for an autonomous vehicle. (See Abstract.)  Pre-loading and pre-processing hardware are synonymous.  According to the Calleija et al. publication, the occurrences of undesirable behaviors by the autonomous vehicle due to perception inaccuracies (e.g., detection, identification, and/or prediction) is reduced while still ensuring safe operation in the event the autonomous vehicle should engage its brakes. “This is accomplished by the autonomous vehicle pre-loading the braking system of the vehicle in response to a perception accuracy level not satisfying a predetermined criterion (such as meeting a threshold level of confidence). Pre-loading the braking system prepares for braking, if necessary, while providing the perception system with additional time to improve the accuracy of the object's perception before actually engaging the braking system.” (See ¶21.)   Such disclosure suggest providing pre-processing hardware coupled to the sensor interface to receive images from the cameras, to perform one or more pre-processing functions on the images, and to transmit pre-processed images to the perception and planning system via the host interface.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Karasev et al. publication with pre-processing hardware coupled to the sensor interface to receive images from the cameras, to perform one or more pre-processing functions on the images, and to transmit pre-processed images to the perception and planning system via the host interface, as suggested by the Calleija et al. publication, in order to allow the perception system additional time to improve the accuracy of the object identification.

As to claim 3, 10 and 17,
the modified Karasev et al. publication discloses the invention substantially as claimed, except for
the pre-processing hardware including a field programmable gate array (FPGA), programmable logic array (PLA), application specific integrated circuit (ASIC) or hard-wired circuitry to perform the one or more pre-processing functions.
The Calleija et al. publication, however, discloses “[a] vehicle autonomy system 202 [that] includes a perception system 203, a prediction system 204, a motion planning system 205, and a pose system 230 that cooperate to perceive the surrounding environment of the vehicle 200 and determine a motion plan for controlling the motion of the vehicle 200.”  (See ¶47.)   “The vehicle autonomy system 202 includes one or more computing devices, such as the computing device 211, which may implement all or parts of the perception system 203, the prediction system 204, the motion planning system 205, and/or the pose system 230. The example computing device 211 can include one or more processors 212 and one or more memory devices (collectively referred to as memory) 214. The one or more processors 212 can be any suitable processing device (e.g., a processor core, a microprocessor, an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), a microcontroller) and can be one processor or a plurality of processors that are operatively connected.”  (See ¶70.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Karasev et al. publication with pre-processing hardware that includes a field programmable gate array (FPGA), programmable logic array (PLA), application specific integrated circuit (ASIC) or hard-wired circuitry to perform the one or more pre-processing functions, as suggested by the Calleija et al. publication, in order to allow the perception system additional time to improve the accuracy of the object identification.

As to claims 4, 11 and 18,
the modified Karasev et al. publication discloses the invention substantially as claimed, except for
the one or more pre-processing functions includes region of interest (ROI) image processing, image format conversion, image correction, or image high dynamic range (HDR) processing. 
The Calleija et al. publication, however, discloses that “the prediction system 204 may predict future locations of objects.  Thus, a particular object may be recognized with a relatively high degree of accuracy, but may currently be located outside a predicted path of the vehicle. However, the prediction system may predict, with a particular confidence level, that the object will move into the path of the vehicle and therefore represents a threat to safe vehicle operation.”  (See ¶95.)  Such disclosure suggests a pre-processing function that includes a region of interest (ROI).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Karasev et al. publication with pre-processing hardware that includes a pre-processing function of a region of interest (ROI), as suggested by the Calleija et al. publication, in order to allow the perception system to improve the accuracy of the object identification.

As to claims 5, 12 and 19,
the Karasev et al. publication, as further modified by the Levinson et al. publication, is considered to disclose not performing the HDR pre-processing function by the plurality of cameras.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Karasev et al. publication in view of the Calleija et al. publication, and further in view of U.S. Patent No. 9,632,502 B1 to Levinson et al. (herein after “Levinson et al. publication").

As to claims 2, 9 and 16,
the modified Karasev et al. publication discloses the invention substantially as claimed, except for
the pre-processing functions adjusts for different calibrations and formats across the plurality of cameras.
The Levinson et al. publication, however, discloses that “sensors 470 may be configured to provide sensor data to components of autonomous vehicle controller 447 and to elements of autonomous vehicle service platform 401.”  (See Col. 10, lns 54 – 55.) The autonomous vehicle service platform 401 includes a calibrator 409 configured to perform calibration of various sensors of the same or different types.  (See Col. 12, ln 54 – Col. 13, ln 37)   Such disclosure suggests the pre-processing functions adjusts for different calibrations and formats across the plurality of cameras
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Karasev et al. publication so that the pre-processing functions adjusts for different calibrations and formats across the plurality of cameras, as suggested by the Levinson et al. publication, in order to facilitate determining the relative poses of the sensors (e.g., in Cartesian space (x, y, z)) and orientations of the sensors (e.g., roll, pitch and yaw).

Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the Karasev et al. publication in view of the Calleija et al. publication, and further in view of U.S. Patent Application Publication No. 2019/0228596 A1 to Mondello et al. (herein after “Mondello et al. publication").
As to claims 6, 7, 13, 14, 20 and 21,
the Karasev et al. publication discloses the invention substantially as claimed, except for
the pre-processing hardware including hardware for a plurality of channels to perform one or more pre-processing functions on captured images for each channel, and a scheduler to schedule performing pre-processing functions across the plurality of channels.
The Mondello et al. publication, however, discloses that with in-vehicle monitoring “pre-processing may be performed in real-time (i.e., as events are detected) or may be performed as part of a batch process at regularly scheduled intervals.”  (See ¶48.)   Such disclosure suggests the pre-processing hardware including hardware for a plurality of channels to perform one or more pre-processing functions on captured images for each channel, and a scheduler to schedule performing pre-processing functions across the plurality of channels.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Karasev et al. publication so that the pre-processing hardware including hardware for a plurality of channels to perform one or more pre-processing functions on captured images for each channel, and a scheduler to schedule performing pre-processing functions across the plurality of channels, as suggested by the Mondello et al. publication, in order to facilitate updating stored event data.

Conclusion
Examiner's Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application's record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667